Citation Nr: 0114659	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for an undiagnosed 
illness, manifested by joint pain, stomach problems, sleep 
disorder, mood disorder, and tremulousness, currently 
evaluated at 40 percent.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

The veteran contends that his undiagnosed illness is more 
disabling than currently evaluated and that his service-
connected disability renders him unemployable.  During the 
pendency of this appeal, the provisions of 38 U.S.C.A. § 5107 
have been substantially redefined.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran of information required to substantiate a claim, 
a broader VA obligation to obtain relevant records and advise 
claimants of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.

In the veteran's claim submitted in February 2000, he 
requested that the RO obtain his VA treatment records, and 
during the April 2000 VA examination, he reported treatment 
of his joint pain at the Joliet primary care clinic, of his 
stomach problems at West Side VA Medical Center, and of his 
sleeplessness by his primary care doctor.  The record 
contains no indication that the RO requested any of  the 
specified medical records, and the claims file contains no 
such records.  The Board also notes that there is a remote 
history from 1997 of treatment at Hines VA Medical Center 
since February 1997, including a Persian Gulf Registry 
examination.  The Board notes further, that the veteran was 
afforded a VA examination in connection with his claim for 
increase.  The AMIE (Automated Medical Information Exchange) 
Compensation and Pension Examination Request Worksheet 
includes a request for examinations of the veteran's 
digestive, mental, musculoskeletal, neurological and immune 
systems as well as a special social and industrial survey.  
While a general medical examination as well as a mental 
disorders examination were conducted, there is no indication 
in the record whether the social and industrial survey was 
completed.  

The VA is deemed to have constructive knowledge of records 
generated by it and, in this case, has actual knowledge of 
the existence of VA and specified private medical records.  
Therefore, the records must be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Veterans Claims Assistance Act of 2000, Pub. L. No 106-
475, 114 Stat. 2096 (2000).

As to the veteran's claim for TDIU, as noted, the veteran was 
afforded a VA examination in April 2000.  In the examination 
request, the RO asked the examiner to state whether the 
veteran is unable to obtain and maintain gainful employment 
due to his service-connected disability.  While the record 
contains the report of the April 2000 VA examination, neither 
the general medical examiner nor the mental disorders 
examiner expressed an opinion as to the veteran's 
employability as requested by the RO .  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
United States Court of Appeals for Veterans Claims (Court) 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, at 297, citing 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2000).

The Board is of the opinion that VA should refer the case 
back to the examiners who examined the veteran in April 2000, 
if available, and obtain pertinent opinion bearing on the 
veteran's claim for a TDIU (in accordance with Beaty v. 
Brown, 6 Vet. App. 532 (1994)), before an appellate decision 
is rendered.  Furthermore, VA must determine if there are 
circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating 
based on unemployability by placing this particular veteran 
in a different position than other veterans with the same 
combined disability evaluation.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

Under these circumstances, the Board is of the opinion that 
it may not properly proceed with appellate review until 
additional development has been accomplished.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his service-
connected disability since 1997, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies should then be requested and 
associated with the claims folder.  A 
specific request should be made for the 
report of any social and industrial 
survey conducted in connection with April 
2000 VA examination.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  The claims folder should then be 
forwarded to the examiners who conducted 
the April 2000 examinations of the 
veteran, if available.  If those 
examiners are not available, the veteran 
should be afforded appropriate VA medical 
examinations in order to thoroughly 
evaluate his service-connected 
undiagnosed illness and to identify all 
symptomatology attributable to that 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and be thoroughly reviewed by the 
examiners.  The veteran's service-
connected disability should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiners must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disability, 
as distinguished from any nonservice-
connected disorder, without regard to the 
age of the veteran.  The examiners must 
provide a complete rationale for all 
conclusions and opinions.

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new requirements under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefits sought on appeal remain 
denied, the RO should furnish the veteran 
and his attorney with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




